*737
Judgment affirmed.

Outside of the defendant’s statement there was no substantial conflict with what is above stated, except that there was some testimony to the effect that Gossett and Daniel treated the defendant roughly and that Gossett hit him with his club at the guard-house.
The newly discovered testimony was, in brief, that the defendant was arrested in the railroad cut and not at the place testified to by Gossett and Daniel, and that he was walking towards his home when arrested, was not boisterous, and in returning to the guard-house he seemed to be struggling with Gossett.
As to the third ground the third head-note is sufficient for this report.
Stewart & Daniel and Dismuke & Mills, for plaintiff in error.
J. H. Turner, solicitor-general, by Harrison & Peeples, contra.